FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2012 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding the power generation within China during the first three quarters of 2012 byHuaneng Power International, Inc. (the “Registrant”), made by the Registrant on October 16, 2012. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA DECREASES BY 5.40% FOR THE FIRST THREE QUARTERS OF 2012 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announced its power generation for the first three quarters of 2012. According to the Company’s preliminary statistics, as of 30 September 2012, the Company’s total power generation within China on consolidated basis amounted to 223.662 billion kWh, representing a decrease of 5.40% over the same period last year; accumulated electricity sold amounted to 210.916 billion kWh, representing a decrease of 5.33% over the same period last year. The decrease in power generation of the Company was mainly attributable to the following reasons: 1. Affected by the slower economic growth nationwide and the weak demand for electricity, the power generation across the country grew by only approximately 3%. The growth of power generation in the areas where the Company’s power plants are located increased by 0.74% on consolidated basis, and the power generation by coal-fired generating plants decreased by over 3.5% on consolidated basis over the same period last year. 2. The average capacity growth rate of the Company for the first three quarters of 2012 was 2.4 percentage points lower than that in the locations where the Company’s power plants are situated, which affected the Company’s share in the power generation market. 3. During the period from May to September 2012, there had been a rich supply of water to hydropower plants in the provinces and municipalities of Hunan, Jiangxi, Chongqing, Fujian, Gansu and Yunnan, etc., leading to a very high loading rate of hydropower units. In particular, there had been a sharp increase in the hydropower generation provided to Guangdong from Three Gorges, Yunnan and Guizhou. The rise of hydropower generation narrowed the demand for coal-fired power generation in the provinces where hydropower is generated or provided, and significantly affected the Company’s generation output. 4. The long-term suspension of the coal mines in the surrounding areas of Yunnan Diandong due to safety accidents in the first quarter of this year resulted in tense supply of coal to the Company’s two power plants in Diandong, and affected electricity production of the Company. The power generation and electricity sold by each of the Company’s domestic power plants for the first three quarters of 2012 are listed below (in billion kWh): Domestic Power Plant Power generation for the first three quarters of Power generation for the first three quarters of Change Electricity sold for the first three quarters of Electricity sold for the first three quarters of Change Liaoning Province  Dalian -13.93% -13.74%  Dandong -6.20% -6.22%  Yingkou -11.18% -11.28%  Yingkou Co-generation 6.84% 7.28%  Wafangdian   Wind Power 91.89% 100%  Suzihe Hydropower — Inner Mongolia  Huade Wind Power 62.37% 63.04% Domestic Power Plant Power generation for the first three quarters of Power generation for the first three quarters of Change Electricity sold for the first three quarters of Electricity sold for the first three quarters of Change Hebei Province  Shang’an -1.12% -1.90%  Kangbao Wind Power 14383% — — Gansu Province  Pingliang -28.17% -28.36%  Jiuquan Wind Power — Beijing  Beijing Co-generation -9.46% -9.71%  Beijing Co-generation   (Combined Cycle) — Tianjin  Yangliuqing Co-generation -2.08% -2.58% Shanxi Province  Yushe -13.64% -13.60%  Zuoquan — Shandong Province  Dezhou 0.84% 0.56%  Jining 0.56% 0.40%  Xindian 5.75% 5.80%  Weihai 2.91% 2.97%  Rizhao Phase II -7.61% -7.50%  Zhanhua Co-generation 10.47% 10.39% Henan Province  Qinbei 12.76% 12.65% Domestic Power Plant Power generation for the first three quarters of Power generation for the first three quarters of Change Electricity sold for the first three quarters of Electricity sold for the first three quarters of Change Jiangsu Province  Nantong -7.97% -8.01%  Nanjing -4.90% -4.80%  Taicang 5.42% 6.04%  Huaiyin -7.14% -7.12%  Jinling   (Combined-cycle) 17.56% 17.73%  Jinling (Coal-fired) -6.87% -5.72%  Qidong Wind Power 19.63% 19.62% Shanghai  Shidongkou First 1.84% 2.14%  Shidongkou Second -10.68% -10.72%  Shanghai   Combined-cycle 16.29% 16.32%  Shidongkou Power 17.17% 18.03% Chongqing  Luohuang -30.28% -30.58% Zhejiang Province  Yuhuan -14.52% -14.67% Hubei Province  Enshi Maweigou   Hydropower — Hunan Province  Yueyang -28.88% -29.39%  Xiangqi Hydropower — Jiangxi Province  Jinggangshan -11.21% -11.13% Domestic Power Plant Power generation for the first three quarters of Power generation for the first three quarters of Change Electricity sold for the first three quarters of Electricity sold for the first three quarters of Change Fujian Province  Fuzhou -22.99% -23.15% Guangdong Province  Shantou Coal-fired -12.36% -11.51%  Haimen -10.88% -10.94% Yunnan Province  Diandong Energy -25.87% -25.75%  Yuwang Energy -13.73% -12.88% Total -5.40% -5.33% The accumulated power generation of Tuas Power Limited in Singapore accounted for a market share of 26.2% in Singapore for the first three quarters of 2012, representing a decrease of 1.3 percentage points compared to the same period last year. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 16 October 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Du Daming Name: Du Daming Title: Company Secretary Date:October 16, 2012
